DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/30/20, 12/1/20, 6/24/21, 7/14/21, 3/18/22 and 7/5/22 have been considered except for one of the IDS filed on 12/1/20 has been crossed out because the references are not listed on the form PTO-1449. A copy of IDS is attached.

 Drawings
The drawings filed on 9/3/20 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9,458,537 (Rajagopalan et al) (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of limitations of claim 16 can be read on claims 12-15 of the patent.
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is noted that there is only Double Patent rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
	The closest reference is Nozawa et al (2005/0029228). Figures 1 -2 of Nozawa et al discloses a lid for a semiconductor processing apparatus, the lid comprising: a gas distributor (127-130) having a plurality of gas flow openings (123) formed there through; and a metrology device (i.e., etch amount detection apparatus 200) that directs and receives light (La, Lb; Lai, La2, Lbl, Lb2) through one of the gas flow openings (123). However, none of the reference teaches the limitations as now claimed in claims 1, 10 and 16.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 10 and 16.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a gas distributor having a plurality of gas flow openings formed therethrough; and an electrode between the gas distributor and the side wall, the electrode coupled to a first tuning circuit; and an isolator that contacts the electrode and separates the electrode electrically and thermally from the gas distributor”, in combination with the rest of the limitations of claim 1.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a gas distributor having a plurality of gas flow openings formed therethrough; and an electrode disposed adjacent to the chamber body and separating the chamber body from the other components of the lid assembly, the electrode coupled to a first tuning circuit comprising an electronic sensor and an electronic controller”, in combination with the rest of the limitations of claim 10.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “an electrode disposed in the side wall; and a zoned blocker plate that contacts the gas distributor and provides multiple gas pathways, the zoned blocker plate comprising: a first zoned plate; and a second zoned plate”, in combination with the rest of the limitations of claim 15.
	Claims 2-9, 11-15 and 17-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajagopalan et al (10,793,954 and 10,060,032) are continuation of the present application.
Jung et al (2006/0162661) discloses a dual channel gas distributor.
Su et al (2018/0323062) discloses a bevel etch profile control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 27, 2022